DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US 2013/0267779 A1) in view of Haischmann et al. (US 7,371,224 B2).
Regarding claim 1, Woolford discloses a device for flushing a body cavity (Fig. 1A, feat. 10; ¶0050), comprising (i) a storage container for flushing liquid (16), (ii) a supply line (18; ¶0051), (iii) a controlled roller wheel pump (Fig. 1, feat. 14; ¶0051; Fig. 15, feat. 412; ¶0094-0095 and 100 – inflow cassette receptacle assembly has a roller wheel pump 412 for moving fluid through the inflow cassette), (iv) a controlled vacuum pump (Fig. 1, feat. 14; ¶0052; Figs. 20-22, feat. 648; ¶0120 and 0125 – outflow cassette receptacle assembly has pump 648 for moving fluid through the outflow cassette), (v) a first medical instrument with a first suction line (Fig. 1A, suction line 34 and instrument 36; ¶0052), (vi) a second medical instrument with a second suction line (Fig. 1A, suction line 34 and instrument 38; ¶0052), (vii) optionally a third suction line with a throttle (Fig. 1A, feat. suction line 28; ¶0052; Figs. 20-22, feat. 654; ¶0129 – outflow valve stepper motor assembly 654 is configured to control fluid flow through the outflow tube 28 ), (viii) a first pinch valve at the first suction line, (ix) a second pinch valve at the second suction line (Figs. 20-22, feats. 650 and 652; ¶0129 – suction tubing stepper motor assemblies 650 and 652 are configured to control fluid flow through the suction tubes 34 by pinching the tubes), (x) a waste container connected to the first suction line, second suction line, and optional third suction line, and to the controlled vacuum pump (Fig. 1, feat. 40; ¶0052; Fig. 11; ¶0079).
Woolford does not disclose that the first pinch valve and the second pinch valve are coupled in an anti-parallel manner. 
Haischmann teaches a body cavity rinsing system (Fig. 1; Col. 2, lines 30-39) comprising a fluid supply line for providing rinsing fluid (4) to a body cavity (1), a first suction line (8; Col. 2, lines 40-52) with a pinch valve for clamping the first suction line (12), and a second suction line (10) associated with a medical instrument, such as a shaver (9). The first and second suction lines are connected with a common suction pump (11). Haischmann teaches that the pressure of the body cavity should be maintained at a relatively constant level in order to avoid pressure peaks that can represent health risks (Col. 4, line 62 – Col. 5, line 24). The system achieves this by operating the suction pump with a pressure for achieving a desired flow rate through just one of the suction lines, and then using the pinch valve for clamping the first suction line when the shaver is active and applying suction through the second suction line, and for unclamping the first suction line when the shaver is inactive and no longer applying suction (Col. 2, line 63 - Col. 3, line 28). Therefore, Haischmann teaches that in a system with a plurality of suction lines, the each of suction lines should be alternately clamped when the others are active in order to maintain a relatively constant pressure in the body cavity. As discussed above, Woolford discloses a body flushing device comprising a plurality of suction lines which each comprise pinch valves (Woolford: Figs. 20-22, feats. 650 and 652; ¶0129). Woolford teaches that each of the pinch valves comprises a stepper motor that drives a linear actuator for pinching the suction lines (¶0129) and that the linear actuators are parallel to each other (Fig. 22, feats. 734). If the pinch valves of Woolford are operated to alternately clamp the suction lines in order to maintain a relatively constant body cavity pressure as taught by Haischmann, then the pinch valves would be coupled in an anti-parallel manner, because when one pinch valve extends to clamp the first suction line, the other would retract, and vice-versa. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Woolford so that the first pinch valve and the second pinch valve are coupled in an anti-parallel manner in order to maintain a relatively constant pressure in the body cavity as taught by Haischmann.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US 2013/0267779 A1) in view of Haischmann et al. (US 7,371,224 B2) and in further view of MacMahon et al. (US 2003/0069549 A1).
Regarding claim 2, Woolford in view of Haischmann discloses the device of claim 1. Woolford in view of Haischmann does not disclose that the antiparallel coupling takes place as claimed.
MacMahon teaches fluid exchange systems for controlled irrigation and aspiration (Abstract). MacMahon teaches systems in which actuation of a trigger causes simultaneous expulsion of fluid from an irrigant reservoir and an equivalent withdrawal of fluid into an aspirant reservoir (¶0035, lines 1-24). MacMahon teaches that this can be realized by mechanically linking the plungers of syringes with a gear and rachet system that causes equal and opposite motion of the plungers (Fig. 10; ¶0078-0079). MacMahon teaches that such a mechanical linkage provides automatic and simultaneous control over both of the plungers (¶0035 and 0079). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify he device disclosed by Woolford in view of Haischmann so that  the antiparallel coupling takes place such that the two pinch valves are formed by pinch elements that are respectively attached on gear racks, and the two gear racks are coupled to each other by means of a gear wheel, so that they are moved for an antiparallel movement in order to provide automatic and simultaneous control over both of the pinch valves as taught by MacMahon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hampsch (US 6,871,660 B2) discloses a pinch valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781